DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-16, 19-22, 25-30 are allowed. 
Election/Restrictions
Claim 11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 30, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement has groups 2  as set forth in the Office action mailed on 11/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, filed 04/15/2022, with respect to amended claim1 have been fully considered and are persuasive.  The USC 103 (a) of claims 1-6 has been withdrawn. Claims 1-6 are allowable.
Allowable Subject Matter
Claims 11-16, 19-22, 25-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 11 recites, inter alia, “11. (Currently Amended) A stator for a rotary electric machine, the stator comprising: a plurality of split iron cores which are combined with each other to form an annular shape, and which have yoke portions arranged along an outer circumference of the annular shape and tooth portions protruding to an inner side in a radial direction from the yoke portions; insulators disposed at both ends in an axial direction of each split iron core; and a coil wound around each tooth portion through at least parts of the insulators, wherein the insulators have protrusions protruding from end surfaces in a circumferential direction of each yoke portion, when the coil is wound around the tooth portion, each protrusion is deformed, thereby being fixed together with the yoke portion, and among the insulators that are each disposed at one of the ends in the axial direction of a corresponding one of the split iron cores adjacent to each other in the circumferential direction, one insulator has, at a one-side end thereof in the circumferential direction, a first protrusion among the protrusions and a first cut portion which is located at an axial position different from an axial position of the first protrusion, and another insulator has, at an other-side end thereof in the circumferential direction, a second cut portion fitted to the first protrusion and a second protrusion among theAttorney Docket No. 1033318-000645 protrusions which is fitted to the first cut portion (4kt, see Fig.3) and which is located at an axial position different from an axial position of the second cut portion (4kt, fig.3). (see Fig.2).
  
    PNG
    media_image1.png
    614
    567
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    466
    490
    media_image2.png
    Greyscale

	Closest prior art  Wang and Wang 2 teach split iron cores with coils and insulator; however, they  fail to teach the combination of limitations of claim 11 specially the location in the axial direction of the cut portions, the prior art of record fail to teach the combination  of claim 1 in whole.  Applicant has amended claim 11 is amended to recite that, among the insulators that are each disposed at one of the ends in the axial direction of a corresponding one of the split iron cores adjacent to each other in the circumferential direction, one insulator has, at a one-side end thereof in the circumferential direction, a first protrusion among the protrusions and a first cut portion which is located at an axial position different from an axial position of the first protrusion, and another insulator has, at an other-side end thereof in the circumferential direction, a second cut portion fitted to the first protrusion and a second protrusion among the protrusions which is fitted to the first cut portion and which is located at an axial position different from an axial position of the second cut portion. This subject matter is supported, for example, by previous Claims 17 and 18, as well as Figs. 17-20 and 23-25, and distinguishes over the applied prior art. In this regard, Wang's couplings 128, 130 clearly do not include, among insulators that are each disposed at one of the ends in the axial direction of a corresponding one of the split iron cores  Attorney Docket No. 1033318-000645Application No. 16/970,037Page 9adjacent to each other in the circumferential direction, one insulator having, at a one-side end thereof in the circumferential direction, a first protrusion among the protrusions and a first cut portion which is located at an axial position different from an axial position of the first protrusion, and another insulator having, at an other-side end thereof in the circumferential direction, a second cut portion fitted to the first protrusion and a second protrusion among the protrusions which is fitted to the first cut portion and which is located at an axial position different from an axial position of the second cut portion. The subject matter of independent Claim 11 as amended clearly distinguishes over the applied prior art and is unique.

    PNG
    media_image3.png
    397
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    595
    545
    media_image4.png
    Greyscale

None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 11 Inter alia, “A stator for a rotary electric machine, the stator comprising: a plurality of split iron cores which are combined with each other to form an annular shape, and which have yoke portions arranged along an outer circumference of the annular shape and tooth portions protruding to an inner side in a radial direction from the yoke portions; insulators disposed at both ends in an axial direction of each split iron core; and a coil wound around each tooth portion through at least parts of the insulators, wherein the insulators have protrusions protruding from end surfaces in a circumferential direction of each yoke portion, when the coil is wound around the tooth portion, each protrusion is deformed, thereby being fixed together with the yoke portion, and among the insulators that are each disposed at one of the ends in the axial direction of a corresponding one of the split iron cores adjacent to each other in the circumferential direction, one insulator has, at a one-side end thereof in the circumferential direction, a first protrusion among the protrusions and a first cut portion which is located at an axial position different from an axial position of the first protrusion, and another insulator has, at an other-side end thereof in the circumferential direction, a second cut portion fitted to the first protrusion and a second protrusion among the Attorney Docket No. 1033318-000645 Application No. 16/970,037 Page 4 protrusions which is fitted to the first cut portion and which is located at an axial position different from an axial position of the second cut portion.” The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 12-16, 19-22, 25-30 are allowed based on dependency from allowable claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834